            Case: 3:19-cv-00511-slc Document #: 11 Filed: 09/04/19 Page 1 of 2



 1                       UNITED STATES DISTRICT COURT
 2                       WESTERN DISTRICT OF WISCONSIN
 3
     NICOLE CRITTENDEN,                         Case No.: 3:19-cv-00511-SLC
 4
                  Plaintiff,
 5
     vs.
                                                PLAINTIFF LYNNE KEMMER’S
 6                                              NOTICE OF SETTLEMENT
 7   PROSPER FUNDING, LLC,
                                                MAGISTRATE JUDGE STEVEN
 8                Defendant                     CROCKER
 9

10                                NOTICE OF SETTLEMENT
11
           Plaintiff, Nicole Crittenden notifies this Court that Plaintiff and Defendant,
12
     Proser Funding LLC, have resolved all claims between them in this matter and are
13

14   in the process of completing the final settlement documents and filing the
15
     appropriate dismissal pleadings. The parties request that the Court retain
16

17   jurisdiction for sixty (60) days for any matters related to completing and/or
18
     enforcing the settlement and stay all remaining discovery deadlines.
19
     Dated: August 26, 2019.
20

21                                          /s/ Adam T. Hill
22
                                            Adam T. Hill
                                            The Law Offices of Jeffrey Lohman, P.C.
23                                          4740 Green River Road, Suite 310
24                                          Corona, CA 92880
                                            T: (657) 236-3525
25
                                            E: AdamH@jlohman.com
26                                          Attorney for Plaintiff, NICOLE
                                            CRITTENDEN
27

28

                                              -1-

                                     NOTICE OF SETTLEMENT
            Case: 3:19-cv-00511-slc Document #: 11 Filed: 09/04/19 Page 2 of 2



 1                            CERTIFICATE OF SERVICE
 2

 3         I certify that on September 4, 2019, I filed the foregoing Plaintiff Nicole
 4
     Crittenden’s Notice of Settlement using this Court’s CM/ECF system which will
 5

 6   provide notice to the following attorneys of record:
 7
     Courtney C. Wenrick
 8   Severson& Werson, APC
 9
     19100 Von Karman Avenue, Suite 700
     Irvine, CA 92612
10   (949) 442-7110
     ccw@severson.com
11   COUNSEL FOR DEFENDANT
12

13

14                                          /s/ Adam T. Hill
                                            Adam T. Hill
15                                          The Law Offices of Jeffrey Lohman, P.C.
16                                          4740 Green River Road, Suite 310
                                            Corona, CA 92880
17
                                            T: (657) 236-3525
18                                          E: AdamH@jlohman.com
                                            Attorney for Plaintiff, NICOLE
19                                          CRITTENDEN
20

21

22

23

24

25

26

27

28

                                              -2-

                                     NOTICE OF SETTLEMENT
